DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. One of skill in the art would not know how to make a device having free ground that is smooth and slippery without friction as it is unknown how a device could be without friction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36:  It is unclear how the free ground is included in the structure (lines 5-6).  It is unclear what and where the inverted fastening groove is located and how it is configured to press the inverted fastening mortise. It is unclear how a surface can be smooth and slippery without friction.  It goes against physics to have a completely frictionless surface.  It is unclear if a dividing line is an actual element or just an imaginary line.  It is unclear how the “whole structure” can include the free ground.  Isn’t the structure different from the free ground?  It is unclear what “scattered mortises” refers to.  Are these the inverted fastening mortises scattered throughout the ground ring beam?  It is unclear what a “split-combination relationship”, a “reverse free relationship”, and a “displacement” relationship are.  What is considered “a strong wind”?

Regarding claim 37:  It is unclear what “reserved exposed rebars”, “positive smooth surface”, negative rough surface” are or pertain to.  It is unclear what “ground ring beams are subjected dressing to surround out of the negative rough surface of the inverted fastening grove to form a complete ground ring beam” means.  It appears the limitations “the dressing comprises separating…in a later stage” comprises method steps.  These are given little weight as method steps do not provide limitations as to a product claim.

Regarding claim 38:  It is unclear what are being connected to each other in line 3.  Additionally, it is unclear how the outer edge and free ground can have the same surface.  They can be parallel and contact each other in the same plane but two separate components cannot have the same surface.

Regarding claim 39:  It is unclear what a non-return hinge pertains to.  It is unclear how mortises can be “self-filling only”.

Allowability of the claims over prior art will be determined once the clarity of the limitations is established.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed July 4, 2022, with respect to claims 36-39 have been fully considered, however these are new claims and are now considered and rejected as above.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635